Name: Commission Regulation (EEC) No 993/88 of 15 April 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 88 Official Journal of the European Communities No L 99/7 COMMISSION REGULATION (EEC) No 993/88 of IS April 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3875/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas . Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1 090 tonnes of skim ­ medrmilk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Thi$ Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (*) OJ No L 204, 25. 7 . 1987, p. 1 . No L 99/8 Official Journal of the European Gommunities 16. 4. 88 ANNEX LOT A 1 .' Operation No : 142/88 to 147/88 and 158/88 ('): Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : Euronaid, PO Box 77, 2340 AB Oegstgeest, Holland 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : A 1 , A 2 and A 3 : Angola ; A 4 : Niger ; A 5 and A 6 : Peru ; A 7 : Haiti 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) f) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I . 1.B.1 to I.1.B.3) 8 . Total quantity : 590 tonnes 9. Number of lots : one (7 parts : A 1 : 65 tonnes ; A 2 : 75 tonnes ; A 3 : 60 tonnes ; A 4 : 200 tonnes ; A 5 : 30 tonnes ; A 6 : 60 tonnes ; A 7 : 1 00 tonnes) 10 . Packaging and marking (8) : 25 kg see Official Journal of the European Communities Ho C 216 of 14 August 1987, page 6 (I.l.B.4.3) Supplementary markings on the packaging : Al : 65 tonnes : 'ACÃ Ã O N? 158/88 / ANGOLA / WCC / 70723 / LOBITO / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' A2 : 75 tonnes : 'ACÃ Ã O N? 142/88 / ANGOLA / WCC / 70732 / LOBITO / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' A3 : 60 tonnes : 'ACÃ Ã O N? 143/88 / ANGOLA / WCC / 70733 / LUANDA / DESTINADO A DISTRIBUIÃ Ã Ã  GRATUITA' A4 : 200 tonnes : 'ACTION N ° 144/88 / NIGER / CARITAS GERMANICA / 704116 / NIAMEY VIA LOMÃ  / POUR DISTRIBUTION GRATUITE' A5 : 30 tonnes : 'ACCIÃ N N0 145/88 / PERÃ  / DIA / 71112 / AREQUIPA VÃ A PUERTO MATA ­ RANI / DESTINADO A DISTRIBUCIÃ N GRATUITA' A6 : 60 tonnes : 'ACCIÃ N N" 146/88 / PERÃ  / DIA / 71 1 1 1 / LIMA VÃ A CALLAO / DESTINADO A DISTRIBUCIÃ N GRATUITA' A7 : 100 tonnes : 'ACTION N0 147/88 / HAÃ TI / CARITAS NEERLANDICA / 70360 / PORT-AU ­ PRINCE / POUR DISTRIBUTION GRATUITE' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization of the product : Community market Q The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 June 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 16 May 1988 at 12 noon 16. 4. 88 Official Journal of the European Communities No L 99/9 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 , Official Journal of the European Communities No L 80 of 25 March 1988 No L 99/10 Official Journal of the European Communities - 16. 4. 88 LOT B 1 . Operation No : 148/88 and 149/88 (') : Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : Euronaid, PO Box 77, 2340 AB Oegstgeest, Holland 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Guatemala 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) If) f7) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.l.B.l to I.1.B.3) 8 . Total quantity : 500 tonnes 9. Number of lots : one (two parts : B 1 : 300 tonnes ; B 2 : 200 tonnes) 10. Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.l.B.4.3) B 1 : 300 tonnes : 'ACCIÃ N N0 148/88 / GUATEMALA / CARITAS BELGICA / 70229 / GUATE ­ MALA CITY VÃ A PUERTO QUETZAL / DESTINADO A DISTRIBUCIÃ N GRATUITA' B 2 : 200 tonnes : 'ACCIÃ N N0 149/88 / GUATEMALA / CARITAS BELGICA / 70230 / GUATE ­ MALA CITY VÃ A SANTO TOMÃ S DE CASTILLA / DESTINADO A DISTRIBU ­ CIÃ N GRATUITA' see Official Journal of the European Communities No C 216 of 14 August 1987, page $ (I.1.B.5) 11 . Method of mobilization of the product : Community market (*) (,#) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 June 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988 16. 4. 88 Official Journal of the European Communities No L 99/11 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiatiln, in the Member State concerned, have not been gone beyond. (3) Commission delegate to contact by the successful tenderer : see list published in Oj No C 227, 7. 9. 1985, p. 4. (  *) In order not to overload the telex, tenderers are requested to provide before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels : 235 01 32 23610 97 235 01 30. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries representative, at the time of delivery, a health certificate. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (8) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. Shipment to take place in 20-foot containers ; cnditions FCL/LCL Shippers-count-load and stowage (cls). The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified- in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. 0 Shipment has to take place from a Community port, served by liner vessels and must have a regular communication with the country of destination . The regular communication must have a frequency of at least four weeks with preadvertised sailings. (I0) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam.